Order affirmed, with ten dollars costs and disbursements. Plaintiff’s moving papers showed sufficient grounds to examine defendants Hawley and Moran under section 872 of the Code of Civil Procedure. By such means plaintiff can find out for whom these defendants acted and ascertain the persons who entered into this arrangement or association for draining *943these marshes. (Mason v. N. Y. Review Publishing Co., 154 App. Div. 651; Alden v. O'Brien, 138 id. 249.) The affidavit gave the residence of the present defendants Hawley and Moran. It was unnecessary to set forth the residence of others named as defendants but not yet served with process. The order providing for issue of a subpmna duces tecum, if it became necessary, was in proper form. (Crompton v. Dobbs, 119 App. Div. 331.) Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.